DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 10/06/2021 has been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the term “a use of” in line 1 and this term is redundant and the Examiner suggests that the claim to be amended to recite “ a system for use of remote procedure calls…”. Appropriate correction is required.

Claims 1 and 4 are objected to because of the following informalities: Claims 1 and 4 in line 1 use improper punctuation. For example, they use semicolon (;) apparently, it should be a comma (,). Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 in line 3 does not use a proper punctuation. For example, in line 3 after the term “… steps”, there should be a comma (,). Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Basiri et al. (US. Pub. No. 2018/0089011 A1, hereinafter Basiri).
Regarding claim 1. 
       Basiri teaches a system for use of a use of remote procedure calls in a microservices environments (Basiri teaches in Fig. 5 and ¶ [0047] a system of communication between client and server in a configured microservices 522, 523, and 524 via remote procedure calls is provided. For example, the requesting program is a client, the service-providing program is the server, and inter-process communications similar to data packet 600 in FIG. 6 may be employed to facilitate client-server communications just like a regular or local procedure call, and an RPC); comprising: a computer including one or more processors, that provides access to a microservices environment for use with software applications (note that endpoint devices 115 of Fig. 1 include one or more processors and Basiri teaches in FGS. 1 element 115 (i.e., one or more processors) and ¶ [0039] that FIG. 5 schematically illustrates a request path 500 included in network infrastructure 100, ... Request path 500 passes through multiple microservices that are employed in response to a data request from client 510. FIG. 5, request path 500 traverses a top-level service 521 and multiple downstream microservices 522, 523, and 524. Client 510 may be implemented as a software application running on an endpoint device 115 of FIG. 1 (i.e., one or more processors0); and 
        a remote procedure call (RPC) framework or component that enables client and server applications to communicate within the microservices environment, to build connected systems (Basiri teaches in ¶ [0047] a system of communication between client and server in a configured microservices 522, 523, and 524 via remote procedure calls (RPC) is provided. For example, the 
Regarding claim 2. 
           wherein the microservices environment is a Helidon environment, for use with one or more cloud computing or other environments (note that in light of the Applicant’s Specification ¶ [0004], ¶ [0032] and ¶ [0042] the term “Helidon” is equivalent to “microservices” or they are interchangeable.  Basiri teaches in ¶ [0039] that multiple microservices 522, 523, and 524 (i.e., one of the microservices can be the claimed “Helidon”) and can perform the same function in the cloud or other environment. For example, off multiple microservices 522, 523, and 524  (i.e., Helidon) are provided to perform the services that may each be instantiated in one or more of cloud services 130 of FIG. 1 (i.e., one or more cloud computing) and content servers 110, control servers 120 (i.e., other environments). Furthermore, request path 500 represents communications between an endpoint 115 (i.e., client) and content servers 110, control servers 120, and/or cloud services 130 when client 510 makes a request on cloud services 130).
Regarding claims 4 and 7.
Claims 4 and 7 incorporate substantively all the limitation of claim 1 in a method and a non-transitory computer readable storage medium form and are rejected under the same rationale. Furthermore, regarding the element “a non-transitory computer readable storage medium” the applied prior art of record Basiri teaches a non-transitory computer-readable storage medium in ¶ [0106]-[0107] for the same function.


Regarding claims 5 and 8.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Basiri in view of Lander et al. (US. Pub. No. 2017/0331812 A1, hereinafter Lander).
Regarding claim 3. Basiri teaches the system of claim 1.
 wherein the microservices environment remote procedure call (RPC) framework or component enables communication between client and server applications associated with an in-memory data grid environment.
               However, Lander teaches wherein the microservices environment remote procedure call (RPC) framework or component enables communication between client and server applications associated with an in-memory data grid environment (Lander teaches in ¶ [0084] the administrative service includes RPC (remote procedure calls) and further teaches in ¶ [0190]-[0191] that every microservice can request access to shared cache objects without getting blocked. Coherence is a proprietary Java-based in-memory data grid and further the clients and servers communicate each other to share data. FIG. 12 illustrates an example of a distributed data grid 1200 which stores data and provides data access to clients 1250 and a “data grid cluster”, or “distributed data grid”, is a system comprising a plurality of computer servers (e.g., 1220a, 1220b, 1220c, and 1220d) which work together in one or more clusters (e.g., 1200a, 1200b, 1200c) to store and manage information and related operations, such as computations, within a distributed or clustered environment).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lander by providing in-memory data grid environment to share data between clients and servers in microcervice system ([0084] and [0190]-[0191]) into Basiri invention. One would have been motivated to do so to achieve higher performance, and employ redundancy in keeping copies of that information synchronized across multiple servers, thus ensuring resiliency of the system and continued availability of the data for clients in the event of failure of a server and thus improves customer satisfaction in an efficient manner.
Regarding claims 6 and 9.

Citation of pertinent prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
Soto et al. (US. Pub. No. 2015/0365480 A1) which discloses in ¶ [0096] and ¶ [0077] the RPC Polling or Custom interface used in bi-directional communication with the platform in one or more microservices which may comprise abstract and disparate microservices to provide custom application software layer that participates in reactive platform and a database may be stored on a remote server and accessed by a client device through the Internet (i.e., the database is in the cloud).
Gill et al. (US. Pub. No. 2018/0309637 A1) which discloses in ¶ [0008] and ¶ [0049] monitoring microservices in modern cloud applications, and the data collectors may be able to capture the interactions between microservices (such as API calls, RPCs, database calls, and memory caching calls).
Karmarkar et al
MUNAF RAJA MUBASHIR et al. “Microservices architecture: Challenges and proposed conceptual design”, 2019 International conference on communication technologies (COMTECH), IEEE, 20 March 2019 (2019-03-20), pages 82-87, XP033563977, DOI:10.1109/COMTECH, 2019.8737831 [Retrieved on 2019-06-14].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455